744 N.W.2d 236 (2008)
David A. ANDERSON, Respondent
v.
XCEL ENERGY, Self-Insured/G.E. Young & Company, and Ace USA/G.E. Young & Company, Relators, and
Fairview Red Wing Health Services, BlueCross BlueShield of MN, University of MN Physicians, and Red Wing Corner Drug, Intervenors.
No. A07-2119.
Supreme Court of Minnesota.
February 5, 2008.
Considered and decided by the court en bane.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 15, 2007, be, and the same is, affirmed without opinion. See. Hoff v. Kempton, 317 N.W.2d *237 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Russell A. Anderson Chief Justice